DETAILED ACTION
Status of Claims
Claims 1 and 3-20 are currently pending.  Claims 1 and 3-11 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 12-20 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I {use capitalized Roman numerals to denote groups} (previous claims 1-11, amended to claims 1 and 3-11 with claim 2 cancelled)] in the response filed on February 11, 2022 (to the October 26, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 12-20) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I with traverse.
The traverse is based on applicant’s argument: “the full scope of the invention could be searched and examined without undue burden on the Patent Office,” and “[t]hus, the requirement under 35 U.S.C. § 121 has been met.”  02/22/2022 Remarks, p. 6, par. 6.
In response: it is noted that Groups I and II, as originally restricted in the October 26, 2021 Requirement for Restriction, are in separate areas of classification (i.e., Group I, the system in CPC A61K 9/5036, and Group II, the method of making in CPC A61K 9/70), wherein the separate classification provides for the inventions of Groups I and II as being distinct, and whereby art that would read on Group I, would not read on Group II, and vice versa_.
Also in the response dated February 11, 2022, applicant elected the following species:
(i)	therapeutic agent: “chemotherapeutic pharmaceutical”; and
(ii)	further compound: “Propylene glycol as the hydration promoter”;
claims 1 and 3-20 as reading on the elected species.
Accordingly, the October 26, 2021 Requirement for Restriction is made FINAL, and claims 1 and 3-20 are examined as follows. 

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 3-11 are rejected on the ground of nonstatutory double patenting over claims 1-10 of US 10,398,655 B2 to GOLDBERG to Goldberg et al., hereinafter “‘655 Patent,” matured from copending Application No. 15/436,651.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the co-pending claims are drawn to a system for delivery of a therapeutic agent comprising a matrix having a first and second opposed surfaces, wherein the matrix is formed by chitosan, a plurality of microparticles containing a therapeutic agent, a microparticle adhesion inhibitor comprising hydroxypropyl methylcellulose (HPMC), and a microparticle inhibitor.
Claim 1 is anticipated by claim 1 of the ‘655 Patent.
Claim 3 is anticipated by claim 2
Claim 4 is anticipated by claim 3 of the ‘655 Patent.
Claim 5 is anticipated by claim 4 of the ‘655 Patent.
Claim 6 is anticipated by claim 5 of the ‘655 Patent.
Claim 7 is anticipated by claim 6 of the ‘655 Patent.
Claim 8 is anticipated by claim 7 of the ‘655 Patent.
Claim 9 is anticipated by claim 8 of the ‘655 Patent.
Claim 10 is anticipated by claim 9 of the ‘655 Patent.
Claim 11 is anticipated by claim 10 of the ‘655 Patent.
Claims 1 and 3-11 are rejected on the ground of nonstatutory double patenting over claims 1-10 of US 10,478,403 B1 to GOLDBERG to Goldberg et al., hereinafter “‘403 Patent,” matured from copending Application No. 15/970,513.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the co-pending claims are drawn to a system for delivery of a therapeutic agent comprising a matrix having a first and second opposed surfaces, wherein the matrix is formed by chitosan, a plurality of microparticles containing a therapeutic agent, a microparticle adhesion inhibitor comprising hydroxypropyl methylcellulose (HPMC), and a microparticle inhibitor.
Claims 1 and 11 are anticipated by claim 1 of the ‘403 Patent.
Claim 3 is anticipated by claim 2 of the ‘403 Patent.
Claim 4 is anticipated by claim 3 of the ‘403 Patent.
Claim 5 is anticipated by claim 4 of the ‘403 Patent.
Claim 6 is anticipated by claim 5 of the ‘403 Patent.
Claim 7 is anticipated by claim 6 of the ‘403 Patent.
Claim 8 is anticipated by claim 7 of the ‘403 Patent.
Claim 9 is anticipated by claim 8 of the ‘403 Patent.
Claim 10 is anticipated by claims 9-10
Claims 1 and 3-11 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 3 and 5-11 of copending Application No. 16/679,764 (‘764 Application).  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.  
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the co-pending claims are drawn to a system for delivery of a therapeutic agent comprising a matrix having a first and second opposed surfaces, wherein the matrix is formed by chitosan, a plurality of microparticles containing a therapeutic agent, a microparticle adhesion inhibitor comprising hydroxypropyl methylcellulose (HPMC), and a microparticle inhibitor.
Claims 1, 7, 9 and 11 are anticipated by claim 1 of the ‘764 Application.
Claim 3 is anticipated by claim 3 of the ‘764 Application.
Claim 4 is anticipated by claim 5 of the ‘764 Application.
Claim 5 is anticipated by claim 6 of the ‘764 Application.
Claim 6 is anticipated by claim 7 of the ‘764 Application.
Claim 8 is anticipated by claim 9 of the ‘764 Application.
Claim 10 is anticipated by claims 10-11 of the ‘764 Application.


Allowable Subject Matter

Claims 1 and 3-11 are drawn to allowable material pursuant to filing terminal disclaimers for the double patenting references indicated above.  US 2014/0234212 A1 by Goldberg et al. (on 11/11/2021 IDS), is noted as a reference of interest as to the closest prior art.  To the extent that claims 12-20 could be rejoined, US 10,159,651 (matured from US Appl. No. 15/897,729) would be a reference of interest as to double patenting.

Conclusion
Claims 1 and 3-11 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611